Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21,  broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “90 epdm to 100 epdm”, and the claim also recites “preferably 95 epdm” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 22, the limitation “two belt plies are first belt plies” is considered indefinite as, when belt plies are stacked radially to form a belt, when counting from either direction only one belt ply can logically be the “first belt ply”. The specification does recite that “Each of [the plies] may be a first 
Regarding claim 23, the limitation “all belt plies of the belt are first belt plies” is considered indefinite as, when belt plies are stacked radially to form a belt, when counting from either direction only one belt ply can logically be the “first belt ply”. The specification does recite that “Each of [the plies] may be a first belt ply. It may be a radially innermost ply or a radially outermost ply or a middle belt ply”; however, absent any other direction from the specification, the limitation of a belt ply being a “first belt ply” lacks any defining structure or characteristic besides the nominal “first”. It is recommended that this limitation be amended to reflect the desired invention. For examination purposes, the claim has been interpreted to mean that the exactly two belt plies share all of the same characteristics and properties of the “first belt ply”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Assaad (US 5,858,137) in view of Yamagami (US 6,273,161).
Regarding claim 12, Assaad discloses [Figure 1] a pneumatic tire 10 comprising a belt structure having two or more belt plies 20, 22 which have reinforcement members crossing one another at an angle [Figure 1], wherein the reinforcement members within each belt ply are arranged substantially parallel to and spaced apart from one another and are embedded in rubber material; wherein the belt has at least one first belt ply 20, the reinforcement members of which are formed by steel monofilaments 19 with a diameter from 0.30 mm to 0.35 mm [Assaad, Column 4, Lines 62-63], overlapping with the claimed range of 0.33 mm to 0.37 mm. Overlapping ranges are a prima facie case of obviousness. See MPEP § 2144.05. The monofilaments have a tensile strength of greater than 4400 MPa – (2000*D)*95% [Assaad, Column 4, Lines 59-60], which calculates to greater than 3,735 MPa (N/mm2) when considering a diameter of 0.35 mm, overlapping with the claimed range of from 3,080 N/mm2 to 4,190 N/mm2 and falling within a range of values that is classified as Ultra-Tensile (UT).
Assaad does recites a range of torsion values (Assaad, Column 5, Lines 4-12), but does not specifically recite having the monofilaments having a torsion value of approximately zero windings.
Yamagami teaches [Figure 1] steel monofilaments having a kill (torsion value) of less than 2 rotations per 6 meters [Yamagami, Column 2, Lines 14-28]. The claimed range is approximately zero rotations per 200 times the diameter, and is specified in the specification to be less than 3 rotations per 200 times the diameter. 200 times the claimed diameter is a maximum of 0.074 m (.37 mm * 200), which would make the limitation less than 3 rotations per 0.0704 m, or 243 rotations per 6 m. The teaching of less than 2 rotations per 6 meters, therefore falls within the claimed range of torsion values.
allow for a more guaranteed quality of steel cord [Yamagami, Column 12, Lines 46-47].

Regarding claim 13, Assad discloses [Figure 1], steel monofilaments with a diameter of from 0.30 mm  to 0.35 mm, overlapping with the claimed range of 0.34 mm to 0.36 mm.

Regarding claim 14, Assad discloses [Figure 1], steel monofilaments with a diameter of from 0.30 mm to 0.35 mm, with an example given of 0.35 mm [Assaad, Table 1, Example B].

Regarding claim 15, Assaad discloses [Figure 1] steel monofilaments have a tensile strength of greater than 4400 MPa – (2000*D)*95%, overlapping with the claimed range of 3820 – 2000*D (MPa) or (N/mm2) to 4850 – 2000*D (MPa) or (N/mm2).

Regarding claim 16, Assaad discloses [figure 1] steel monofilaments with a diameter of from 0.30 mm to 0.35 mm, with an example given [Assaad, Table 1, Example B] of 0.35 mm, with a density of from 25 to 60 ends per inch (98 to 236 epdm) [Assaad, Column 5, Lines 42-44], and with a tensile strength of greater than 4400 MPa – (2000*D)*95%. From a diameter of 0.35 mm, the disclosed breaking strength calculates to be tensile strength times area, greater than 4400 MPa – (2000*0.35 mm)*95%  times π(0.35/2)2 = greater than 359.35 N, overlapping with the claimed range of from 350 N to 360 N at the end point. A critical property of elongation is disclosed to be at least 2% [Assaad, Column 4, lines 64-66]. From a diameter of 0.35, a stress of 4400 MPa – (2000*0.35 mm)*95% = 3735 N/mm2 occurs at the strain of 2%. Using Hooke’s law, a stress of greater than 1,867.5 N/mm2 is found at a strain 2 times π(0.35/2)2 = greater than 179.67 N, encompassing the claimed range of from 204 N to 242 N.

Regarding claim 17, Assaad discloses [Figure 1] steel monofilaments with a density of from 25 to 60 ends per inch (98 to 236 epdm), and a tensile strength of greater than 4400 MPa – (2000*D)*95%. This calculates to a layer strength of tensile strength * density * cross sectional area = (4400 – 2000*0.35*0.95)*(98 epdm)* π(0.35/2)2 = greater than 35,216 N/dm width. The claimed range, when using the same diameter of 0.35 mm, calculates to a layer strength of (90 to 130)*(4400-2000*.35)* π(0.35/2)2 = 32,038 to 46,278 N/dm width (as per the specification). Therefore, the range of layer strengths of the prior art overlaps with the claimed range.

Regarding claim 18, Assaad discloses [Figure 1] a diameter of from 0.3 mm to 0.35 mm, a density of from 25 to 60 ends per inch (98 to 236 epdm), and a tensile strength of greater than 4400 MPa – (2000*D)*95%. A critical property of elongation is disclosed to be at least 2% [Assaad, Column 4, lines 64-66]. A stress at 2% strain can be calculated to be tensile strength times area times density, a greater than 4400 MPa – (2000*0.3)*95% multiplied by π(0.3/2)2 multiplied by 98 epdm = greater than 26,531 N per dm width. Using Hooke’s law, a stress of greater than 13,626 N per dm width is found at 1% strain. The claimed range, when using the diameter ranging from 0.30 mm to 0.35 mm, calculates to a stress of (90 to 130)*(4400-2000*(0.30 to 0.35))* (π/1.6)*((0.30 to 0.35)/2)2 = 15,109 to 28,924 N per dm width. Therefore the range of stresses at 1% elongation of the prior art encompasses the claimed range.

Regarding claim 19, Assaad discloses [Figure 1] steel monofilaments with a density of from 25 to 60 ends per inch (98 to 236 epdm), encompassing the claimed range of 90 to 130 epdm.

Regarding claim 20, Assaad discloses [Figure 1] steel monofilaments with a density of from 25 to 60 ends per inch (98 to 236 epdm), it would be obvious to a person having ordinary skill in the art to select a value, such as 120 epdm, from this range.

Regarding claim 21, Assaad discloses [Figure 1] steel monofilaments with a diameter of from 0.30 mm to 0.35 mm, with an example given [Assaad, Table 1, Example B] of 0.35 mm, and with a density of from 25 to 60 ends per inch (98 to 236 epdm), encompassing the claimed range of 90 to 100 epdm. It would be obvious to a person having ordinary skill in the art to select a value, such as 95 epdm, from this range.

Regarding claim 22, Assaad discloses [Figure 1] a belt structure with at least two belt layers [Assaad, Column 4, Lines 22-25], with an example of exactly two belt layers [as shown in Figure 1], wherein the belt layers share the same structure of monofilaments embedded, and the properties thereof.

Regarding claim 22, Assaad discloses [Figure 1] a belt structure with at least two belt layers [Assaad, Column 4, Lines 22-25], with an example of exactly two belt layers [as shown in Figure 1], wherein the belt layers share the same structure of monofilaments embedded, and the properties thereof.

Regarding claim 24, Assaad discloses [Figure 1] that the tire 10 may be used for general passenger tires, racing tires, agricultural tires, motorcycles, small or medium size truck tires, and leisure vehicle tires [Assaad, Column 5, Lines 62-67].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Canevari et al. (US 4,371,025) discloses a radial tire with a belt comprising at least two layers of steel monofilaments arranged radially outward of a carcass.
Balestra et al. (US 5,427,165) discloses a radial tire with monofilaments that have a twist of less than 10 turns per meter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749